Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 12/01/2020. It is noted, however, that applicant has not filed a certified copy of the 202041052384 application as required by 37 CFR 1.55.

Claim Objections
Claims 1-21 are objected to because of the following informalities:  
Claim 1 recites “... to shift the down-converted signal output by the coarse mixer by a residual frequency difference” should be “... to shift the down-converted subfilter outputs by the coarse mixer by a residual frequency difference”. The previous limitation teaches to down-convert the subfilter outputs.

Claim 2 recites “...second fine mixer, coupled to the second fine mixer and the second frequency partition circuitry, operable to shift the down-converted signal output by the second coarse mixer” should be “...second fine mixer, coupled to the second coarse mixer and the second frequency partition circuitry, operable to shift the down-converted subfilter outputs by the second coarse mixer”. 

Claim 3 recites “...the course frequency fc1 ...” should be “...the coarse frequency fc1 ...”.
Claim 3 further recites “wherein the course frequency fc1 is closest to the center frequency” should be “wherein the coarse frequency fc1 is closest to the center frequency f1”

Claims 4-9 are also objected to as being dependent upon an objected base claim.

Claim 10 recites “...to filter an input sample of the signal” should be “...to filter an input sample of the received signal”.
Claim 10 further recites " shifting the frequency of the coarse mixed signal" should be “shifting a frequency of the coarse mixed signal".

Claim 11 recites “...shifting the second down-converted signal” should be “...shifting the second coarse mixed signal”.

Claim 12 recites “...the course frequency fc1 ...” should be “...the coarse frequency fc1 ...”.
Claim 12 further recites “wherein the course frequency fc1 is closest to the center frequency” should be “wherein the coarse frequency fc1 is closest to the center frequency f1”

Claims 13-18 are also objected to as being dependent upon an objected base claim.
Claim 19 recites “... to shift the down-converted signal output by the first coarse mixer a first residual frequency difference” should be “... to shift the down-converted subfilter outputs by the first coarse mixer by a first residual frequency difference”. The previous limitation teaches to down-convert the subfilter outputs.
Claim 19 further recites “... to shift the down-converted signal output by the second coarse mixer by a second residual frequency difference” should be “... to shift the down-converted subfilter outputs by the second coarse mixer by a second residual frequency difference”. The previous limitation teaches to down-convert the subfilter outputs.

Claim 20 recites “...the first course frequency fc1 ...” should be “...the first coarse frequency fc1 ...”.
Claim 20 further recites “...the second course frequency fc2 ...” should be “...the second coarse frequency fc2 ...”.
Claim 20 further recites “wherein the first course frequency fc1 is closest to the first center frequency f1” should be “wherein the first coarse frequency fc1 is closest to the first center frequency f1”.
Claim 20 further recites “wherein the second course frequency fc2 is closest to the second center frequency f2” should be “wherein the second coarse frequency fc2 is closest to the second center frequency f2”.

Claim 21 is also objected to as being dependent upon an objected base claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18,21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the coarse mixer " in page 48.
There is insufficient antecedent basis for this limitation in the claim.
Claim 12 further recites the limitation "the frequency partition circuitry " in page 48.
There is insufficient antecedent basis for this limitation in the claim.

Claims 13-18 are also rejected to as being dependent upon a rejected base claim.

Claim 21 recites “...combined subfilter outputs for the frequency band of interest”.  It is unclear which frequency band of interest? it is one of the” first frequency band of interest centered around a first center frequency and a second frequency band of interest centered around a second center” as recited in claim 19. Appropriate correction required throughout claim 21 for the limitations “the frequency band of interest”.

Allowable Subject Matter
Claims 1-3,10-11,19-20 would be allowable if rewritten or amended to overcome objection, set forth in this Office action.
Claims 4-9 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 12,21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. In addition, the objection of claim 12 needed to be overcome.
Claims 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: 
Prior art reference Kishi (US 2002/0037060) discloses digital down converter, wherein the digital down converter includes first mixer for converting the received signal to first intermediate frequency signal, second mixer for converting intermediate frequency signal to second intermediate frequency signal.

Reclaims 1-18
Prior art reference failed to teach or disclose method and digital down converter (DDC) operable to down-convert a received signal having a frequency band of interest centered around a center frequency, the DDC comprising: a decimation filter including a plurality of multipliers, each multiplier operable to filter an input sample by a filter coefficient, the plurality of multipliers being arranged to form a plurality of subfilters, each subfilter being operable to generate a subfilter output; frequency partition circuitry operable to identify an integer based on the center frequency; a coarse mixer, coupled to the decimation filter and the frequency partition circuitry, operable to down-convert the subfilter outputs by a coarse frequency proportional to the integer; and a fine mixer, coupled to the coarse mixer and the frequency partition circuitry, operable to shift the down-converted signal output by the coarse mixer by a residual frequency difference.

Reclaims 19-21
Prior art reference failed to teach or disclose system operable to down-convert a received signal having a first frequency band of interest centered around a first center frequency and a second frequency band of interest centered around a second center frequency, the system comprising: a decimation filter comprising a plurality of multipliers, each multiplier operable to filter an input sample by a filter coefficient, the plurality of multipliers being arranged to form a plurality of subfilters, each subfilter being operable to generate a subfilter output; frequency partition circuitry operable to identify a first integer based on the first center frequency and a second integer based on the second center frequency; 4300-0918US50T93102US01 a first coarse mixer, coupled to the decimation filter and the frequency partition circuitry, operable to down-convert the subfilter outputs by a first coarse frequency that is proportional to the first integer; a first fine mixer, coupled to the first coarse mixer and the frequency partition circuitry, operable to shift the down-converted signal output by the first coarse mixer a first residual frequency difference; a second coarse mixer, coupled to the decimation filter and the frequency partition circuitry, operable to down-convert the subfilter outputs by a second coarse frequency that is proportional to the second integer; and a second fine mixer, coupled to the second coarse mixer and the frequency partition circuitry, operable to shift the down-converted signal output by the second coarse mixer by a second residual frequency difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/           Primary Examiner, Art Unit 2631